Exhibit 3.4 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390) 1. Name of corporation: Blugrass Energy Inc. 2. The articles have been amended as follows: (provide article numbers, if available) Article IV is amended in its entirety to read as follows: IV.Authorized Capital.The total number of shares of stock which the corporation shall have authority to issue is one billion (1,000,000,000) shares, which shall have a par value of $0.001 and shall be designated as common stock. 3.
